688 N.W.2d 498 (2004)
MAGEE
v.
DAIMLERCHRYSLER CORP.
No. 126219.
Supreme Court of Michigan.
September 16, 2004.
SC: 126219, COA: 243847.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 2, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order.
The application for leave to appeal remains pending.